Citation Nr: 1131368	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in November 2008.  A transcript of that hearing has been associated with the claims folder.

In June 2009, the issue was remanded by the Board for a new VA examination. 


FINDING OF FACT

Since the date of the current claim, degenerative joint disease of the right knee is shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knee giving way; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 75 degrees with objective evidence of limitation of extension to 5 degrees, including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5261, 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for a right knee disability was received in August 2004.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in September 2004, June 2008, and July 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was readjudicated and a supplemental statement of the case was issued in August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim, including degree of disability and effective date of the disability.  Dingess, 19 Vet. App. at 486.  In its remand, the Board directed the RO to send the Veteran a notice letter compliant with the holding in Dingess.  Instead, in July 2009, the RO erroneously sent a letter addressing topics required by a different Court decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO then included proper notice as set forth in Dingess in the August 2010 supplemental statement of the case.  His claim was not subsequently readjudicated, but the Board finds that there is no prejudice to the Veteran because he did not submit additional evidence after receiving proper notice in the August 2010 SSOC.  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in September 2004 and April 2010 to determine the nature severity of his right knee disability.  The Veteran testified at a hearing in November 2008.  A Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Acting Veterans Law Judge clearly set forth the issue to be discussed during the hearing, but did not suggest specific evidence to submit to substantiate the claims.  However, the Board finds that the Veteran was not prejudiced by this omission.  As noted above, the Veteran received letters in that substantially explained what was required to substantiate his increased evaluation claims and there is no indication that he does not understand what is necessary to substantiate his claims.  

The Board is also satisfied that there was substantial compliance with its June 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran underwent a VA examination and received proper notice under Dingess, albeit not in the form of a VCAA notice letter, but instead in a SSOC after which his claim was not readjudicated.  As discussed above, there is no prejudice to the Veteran as a result of his claims not being readjudicated, and remand for issuance of another SSOC is not warranted.  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and that "[w]here entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. § 4.40.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

During a September 2004 VA examination, the Veteran reported restricting his sporting activities, and that he still has flare-ups or recurrences of pain usually following a twisting maneuver or any sudden accentuation of activities.  He complained that pain would last for an hour or two and then would settle down to the chronic background level of soreness and chronic mild pain over an extended period of time.  He indicated his employment activities have not been affected by the knee.  He reported his activities of daily living have been generally reduced by about 25 percent in that he is unable to go up and down ladders, get down on his knees in order to his work around the house, but that he is able to cut his grass and do most of his activities except for during flare-ups.  Upon examination, the examiner noted range of motion from zero degrees of extension to 95 degrees of flexion.  The ligaments in the knees were stable and intact.  There were no effusions, but there was considerable crepitance in the knee of a very coarse nature.  He has a positive McMurray's test, suggesting a meniscal tear in the posterolateral corner of the knee.  His gait was normal.  An X-ray report found degenerative joint disease of both knees predominately involving the lateral patella femoral spaces.  The diagnosis was degenerative arthritis of the right knee. 

In a September 2004 letter, T. R., M.D., the Veteran's private physician, indicated that the Veteran is on medication, bracing, and therapy, but continues to have pain, albeit somewhat reduced since his first presentation.  His X-ray reports demonstrate significant narrowing of the joint space, which is found to be more significant in the lateral compartments of the left and the right knee.  He has pain mostly with long distance walking and overuse. 

During his November 2008 hearing, the Veteran reported he only uses over the counter medication, that he has a knee brace, and that he cannot climb ladders or crawl.  He reported his knee has not locked in years.  He also complained of problems with prolonged walking, doing some housework, and playing with his grandchildren. 

In a July 2009 statement, the Veteran continued to complain of swelling and pain. He reported he cannot do anything requiring crawling, climbing, or stopping.  He was told to take pain medicine as needed and given a knee brace.  He also reported that his knee still affects his daily life.  

VA progress notes date through April 2010 are silent for any complaints of knee pain, except for a January 2009 note which indicates the Veteran underwent physical therapy for his right knee. 

During an April 2010 VA examination, the Veteran complained of moderate knee pain three times a week, worse with prolonged standing, walking, crawling, climbing ladders, bending, yard work, and prolonged driving.  He denied incapacitating flare-ups.  The Veteran reported some giving way, instability, pain, stiffness, weakness, incoordination, effusions, and tenderness, but denied episodes of dislocation, subluxation, or locking.  Upon examination, the examiner noted an antalgic gait, tenderness, pain at rest, guarding of movement, clicks or snaps, and grinding, but no instability, patellar abnormality, or abnormal tendons or bursae.  Range of motion findings included flexion to 75 degrees, and extension to five degrees.  There was pain following repetitive motion, but no additional limitation after three repetitions.  There was no ankylosis.  An X-ray report found tricompartmental degenerative arthrosis of the right knee with calcification of the medial and lateral menisci suggesting crystal deposition disease.  The examiner noted that the Veteran was retired due to eligibility by age or work duration.  The examiner reported significant effects on usual occupation due to problems with prolonged standing, walking, and sitting.  The examiner also found severe effects on sports and exercise, and moderate or mild effects on chores, shopping, recreation, traveling, bathing, dressing, and driving. 

Analysis

A rating action in July 2002 assigned a 10 percent disability rating under Diagnostic Codes 5010-5257 for degenerative joint disease of the right knee.  A November 2004 rating decision continued that assignment.  The Board notes that although the Veteran is currently rated under Diagnostic Codes 5010-5257, the codes for traumatic arthritis with residuals consisting of instability and subluxation, the Board finds that the Veteran is more accurately rated under Diagnostic Codes 5010-5260 for limitation of flexion as the Veteran has no current objective findings of instability or subluxation, but has findings of limited flexion. 

Under Diagnostic Code 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which essentially establishes  three methods of evaluating degenerative arthritis which is established by x-ray studies:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, a 10 percent evaluation is warranted for 
X-ray evidence of arthritic involvement of two or more major joints, and a 20 percent rating is warranted when there is x-ray evidence of arthritic involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  As discussed below, the Veteran's disability is evaluated based upon limitation of motion because it is more favorable to him.  Although there is x-ray evidence of arthritis, only one major joint, the knee, is involved.  Therefore, he would not be entitled to a 10 percent evaluation under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by x-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensably limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.  Id.  

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  As discussed below, the Veteran's limitation of extension is, at worst, noncompensable, including complaints of functional loss due to pain.  Thus, he is not entitled to a separate evaluation under DC 5261.  

Following a review of the evidence pertinent to the Veteran's right knee disability noted above, particularly the September 2004 and April 2010 VA examination reports, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for the right knee disability.  The Veteran's right knee disability is shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knees giving way; degenerative changes on x-ray study; but with objective evidence of limitation of flexion to, at worst, 75 degrees in the right knee and limitation of extension to, at worst, 5 degrees, including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.

Although the measured limitation of flexion to 75 degrees and extension to five degrees in the right knee, would represent limitation of motion that is less than compensable under Diagnostic Codes 5260 and 5261, in consideration of the painful motion, a 10 percent evaluation can and has been assigned to the right knee disability under Diagnostic Code 5010-5260.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the currently assigned 10 percent rating for the right knee.  

Consideration has been given to other potentially applicable diagnostic codes.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran denied episodes of dislocation or locking at his Travel Board hearing and at his VA examination in April 2010.  Given that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for either knee.  

Finally, as the Veteran does not have ankylosis of the knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does he have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.  38 C.F.R. § 4.71a.  

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's right knee disability, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  Even when considering the Veteran's subjective complaints and functional loss as set forth in DeLuca, the Veteran's disability does not more closely approximate the criteria for a 20 percent evaluation.  

The service-connected right knee disability with degenerative changes have met or approximated the criteria for a disability evaluation of 10 percent, but no more, for the right knee based upon limitation of flexion, with degenerative changes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's right knee disorder for any period of time since the Veteran filed the current claim; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted for the knee.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's service-connected knee disability is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that any of the Veteran's service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his knee has caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Entitlement to a disability rating greater than 10 percent for a right knee disability is denied.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


